Citation Nr: 1036473	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  06-00 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for 
a right shoulder disability prior to December 16, 2008, and a 
rating greater than 20 percent from December 16, 2008.

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from June 1982 to February 
1992.  A November 1993 administrative decision found the 
Veteran's service from June 1982 to March 1991 was under 
honorable conditions.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from March and December 2004 RO decisions.  The Veteran 
had a hearing before the Board in May 2006 and the transcript is 
of record.  In July 2007, the Board remanded the matter for 
additional evidentiary development.  In a July 2009 rating 
decision, the RO granted the Veteran an increased rating of 20 
percent, effective December 16, 2008, for his right shoulder 
disability.  

In a November 2009 decision, the Board denied an initial rating 
greater than 10 percent for a right shoulder disability prior to 
December 16, 2008, and a disability rating greater than 
20 percent from December 16, 2008; and also denied a total 
disability rating based upon individual unemployability due to 
service-connected disability.

The Veteran appealed the Board's November 2009 decision to the 
United States Court of Appeals for Veterans Claims (Court).  In a 
May 2010 Order, the Court granted a joint motion filed by both 
parties, vacating and remanding the November 2009 Board decision 
for further review.  The Veteran's attorney filed written 
argument on his behalf in September 2010.

The appeal is thus REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran when 
further action on his part is required. 


REMAND

In the joint motion for remand, the parties to the case requested 
that the case be remanded to allow the VA to associate a 
temporary file containing additional records with the Veteran's 
claims file.  The documents contained in the temporary file had 
not been reviewed by the Board in connection with the November 
2009 decision, but under Court precedent were considered to have 
been constructively of record.  Bell v. Derwinski, 2 Vet. App. 
611 (1992).  

In the written argument filed in September 2010, the Veteran's 
attorney requested that the Veteran be afforded a videoconference 
hearing on the issues remanded by the Court.  

Accordingly, the case is REMANDED for the following action:

1.  The documents contained in the 
Veteran's temporary file should be obtained 
and associated with the Veteran's permanent 
claims file.  Unless the Veteran and/or his 
attorney waive initial RO review of this 
newly-associated evidence, the RO should 
again review the entire record.  If the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond.

2.  The RO should schedule a 
videoconference hearing, ensuring that 
appropriate notification as to the 
scheduled time and place is provided to the 
Veteran and his attorney. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


